DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 2 recites in part “….switches respectively transitting m groups of data…..”, whereas line 5 of claim 9 recites in part “….switches respectively transmitting m groups of data….”. The terminologies must be consistent throughout each and every claim.
Line 3, there is a typo – “data center network,,”. 
Line 8 recites in part “…..the available transit switch…..”. There is insufficient antecedent basis for underlined “the” above.
the source network node…..”. There is insufficient antecedent basis for underlined “the” above.
Line 16 recites in part “…..transit a data group…..” whereas earlier in the claim it recites “groups of data”. The terminologies must be consistent throughout the claim. 
Regarding claims 2-8, these claims depend on claim 1 and thus are rejected on the same basis as mentioned for claim 1 above. Furthermore, some of the dependent claims have their own indefiniteness issues and are further rejected as discussed below.
Regarding claim 2, line 2 recites in part “….controller in available transit switches….”. Shouldn’t the underlined “in” be “from” as recited in claim 1?   
Lines 5, 6, 8 and 9 recite in part “…..in the data packet…..”. There is insufficient antecedent basis for underlined “the” above.
Regarding claim 4, line 1 recites in part “….wherein that a difference….”. It is unclear as to what is meant here.
Regarding claim 5, line 7 recites in part “…..sequence comprises v elements…..”. It is unclear as to what is meant by “element”? Does it mean an available transit switch or something else?
Line 13 recites in part “…..there are k elements…..”. It is unclear as to what is meant by “element”? 
Regarding claim 7, line 2 recites in part “…..network having n elements…..”. It is unclear as to what is meant by “element”?

(Examiner’s Note: There are many 112(b) issues in the remainder of the claims. Those are not listed above. The Applicant is required to identify those and make appropriate corrections. Furthermore, due to indefiniteness issues mentioned above, the claimed invention will be examined on merit as best understood).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 9, 12 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et. al (US 20160337236 A1, Hsu hereinafter) in view of Venkataswami et. al. (US 20140177447 A1, Venkataswami hereinafter), Ash et. al. (US 5101451, Ash hereinafter) and Li et. al (US 20140007231 A1, Li hereinafter).

Hsu discloses the following:

With respect to independent claims:

Regarding claim 1,  A data transmission method (e.g. “The disclosure provides a packet forwarding method for a data center network system” [0007], which packet forwarding is data transmission), comprising:
determining, by a first controller (e.g. Fig. 1, central control device 400 comprising the routing controller 403), available transit switches (e.g. Fig. 1, OpenFlow switches 300_1 to 300_N, wherein “The central control device is connected to the OpenFlow switches, and sets up a plurality of flow entries in the virtual switches of the physical machines and the OpenFlow switches, so as to set up a routing path for forwarding a packet between the virtual machines” [0006]. Note that the controller must determine the availability of a transit switch before setting up a routing path via the switch) respectively transiting m groups of data, from available transit switches in a data center network (e.g. Fig. 1, “a data center network system 10 includes a plurality of physical machines 100_1 to 100_Q (Q is a positive integer), a plurality of Ethernet switches 200_1 to 200_M (M is a positive integer), a plurality of OpenFlow switches 300_1 to 300_N (N is a positive integer) connected to each other, and a central control device 400” [0022], which plurality of Ethernet switches is associated with M groups of data, wherein each Ethernet switch is associated with a single group of data), wherein the m groups of data are data transmitted by one or more source network nodes (e.g. Fig. 1, each physical machine attached to a single Ethernet switch is considered as a source network node ) connected to m source switch groups (e.g. Fig. 1, Ethernet switches 200_1…..200_M, wherein each Ethernet switch is considered as a switch group) to a destination network node connected to a destination switch group (e.g. Fig. 1, physical machine 100_Q is considered as the destination network node for receiving data and is connected to the destination switch group Ethernet switch 200_(M-1); the data center network comprises a plurality of transit switches (e.g. aforesaid a plurality of OpenFlow switches 300_1 to 300_N), the m source switch groups (e.g. aforesaid a plurality of Ethernet switches 200_1 to 200_M, wherein each Ethernet switch is considered as a switch group), the destination switch group (e.g. aforesaid Ethernet switch 200_(M-1)), the one or more source network nodes (e.g. aforesaid source network nodes for sending data), and the destination network node (e.g. aforesaid destination network node); the available transit switch is a transit switch that is in the plurality of transit switches and whose load balances network load (e.g. “It is generally considered that the network of the "large-scale data center" has the following features, including: ….. having the ability of routing to dynamically balance the network loads” [0003]. Note that the underlined feature is different from the claimed feature and this difference will be discussed below); and m is a positive integer (e.g. aforesaid “M is a positive integer”), wherein 
one available transit switch (e.g. Fig. 1, transit switch 300_6) is configured to transit at least one group of the data (e.g. one group of data from a source network node connected to switch 200_4 to the destination network node connected to switch 200_(M-1)); and
instructing by the first controller, the destination network node (e.g. Fig. 8, physical machine 500_2) to send ARP information to the first controller (e.g. Fig. 8, “At Step 6, the routing controller 803 sends the ARP request packet to the virtual machine 501_2 through a path a3. At Step 7, the virtual machine 501_2 sends the ARP reply in response to receiving the ARP request packet…the ARP reply packet contains the MAC address of the virtual machine 501_2……Step 9, in response to receiving the ARP reply, the routing controller 802 confirms whether the MAC address of the virtual machine 501_2 in the database 804 is correct” [0056]-[0057], which ARP reply comprises ARP information and is sent to the first controller in reply to the ARP request sent from the first controller, wherein the ARP request from the first controller is associated with the instructing by the first controller), wherein the ARP information comprises an identifier of destination network node address (e.g. aforesaid MAC address) configured to transit a data group transmitted by the source network node (e.g. Fig. 8, physical machine 500_1) to the destination network node (e.g. Fig. 8, physical machine 500_2).

It is noted that while disclosing available transit switch, Hsu is silent about a transit switch ….. ..whose load does not exceed a first threshold, which however had been known in the art before the effective filing date of the claimed invention as shown by Venkataswami in a disclosure “System and Methods for Load Placement in Data Centers” (Title), wherein “a system for operating a plurality of information handling systems forming a network may include a plurality of switches; an open flow controller coupled to each of the plurality of switches; a plurality of links, each link configured to transmit data packets between two switches from the plurality of switches; wherein: the open flow controller is configured to determine a traffic flow across each of the plurality of links; and each one of the plurality of switches is configured to re-route a data packet when the traffic flow in a link associated to the switch exceeds a threshold.” [0008]. Note that the open flow controller is considered as the controller, the switch is considered as the transit switch and traffic flow in a link associated with the switch is considered as the load of the switch. Thus, the controller determines a path via a switch where the load of the switch does not exceed a threshold.
Thus, it would have been obvious to one of ordinary skill in the art to combine Venkataswami’s method of selecting an available switch whose load does not exceed a threshold with Hsu’s method of selecting a switch so that there is better load balancing in the network and thus improve quality of service.
It is also noted that while disclosing available transit switch, Hsu in view of Venkataswami is silent about a difference between quantities of groups of the data transited by any two available transit switches does not exceed a second threshold, which however had been known in the art before the effective filing date of the claimed invention as shown by Ash in a disclosure “Real-time network routing” (Title), wherein “Two alternatives can be used to set the load state thresholds for a trunk group. …… The second alternative is to base the load state thresholds for a trunk group on the call load between the two switches connected by the trunk group being presented, or offered, to the network. The base heavily loaded and lightly loaded state thresholds used for the trunk group connecting these two switches are set to fixed percentages of the offered call load between these two switches; these thresholds will be used for the trunk group during the next measurement period. Dynamically adjusting load state thresholds upward as the offered call load rises increases the amount of direct routed traffic in the network. Adjusting these thresholds downward as the offered call load falls allows a trunk group which does not have much direct traffic to carry to be used for more 2-link connections. Both actions help increase the call throughput to the network. At the end of each measurement period, the node-to-node blocking rate for calls between two switches is checked to determine if the grade of service objective for these calls was met. If the objective was not met, a reserved state threshold for the trunk group connecting the two switches is set to the difference between the offered call load between these switches and the current number of completed calls between these switches that are still connected, subject to an appropriate upper limit.” col. 8 lines 8-col. 9 line 4. Note that the two switches are considered as two available transit switches and the difference between the offered call load and the number of completed calls between these two switches is associated with quantities of groups of data transited by these two switches. 
Thus, it would have been obvious to one of ordinary skill in the art to combine Hsu in view of Venkataswami’s method of selecting an available switch with Ash’s method of selecting an available switch such that the difference between quantities of groups of the data transited by any two available transit switches does not exceed a second threshold so that “routing is performed to dynamically optimize selection of a route based on the current state of the network” Abstract.
Furthermore, it is noted that while disclosing the destination network node, Hsu is silent about the destination network node to send routing information to the source network node, wherein the routing information comprises an identifier of an available transit switch, which however had been known in the art before the effective filing date of the claimed invention as shown by Li in a disclosure “SWITCH ROUTE EXPLORING METHOD, SYSTEM AND DEVICE” (Title), wherein “a transmitting source node NSource constructs a switch route exploring request packet and transmits it to a destination node NDestination; the switch route exploring request packet comprises information of switch route from the transmitting source node NSource to the destination node NDestination, wherein the information is known by the transmitting source node NSource; and the destination node NDestination constructs a switch route exploring response packet and transmits it to the transmitting source node Nsource” Abstract. Furthermore, “the first switching device SW-first and the last switching device SW-last are adapted to modify and then forward the switching route discovery request packet from the transmitting source node N.sub.Source to the destination node N.sub.Destination, and extract 4-tuple identifier information from the switching route discovery response packet from the destination node N.sub.Destination to the transmitting source node N.sub.Source, store the 4-tuple identifier information, and then forward the switching route discovery response packet” [0013], which route discovery response packet is associated with routing information and the 4-tuple identifier information comprises an identifier of an available transit switch.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Hsu’s destination node with Li’s destination node sending routing information so that it enables “a node to acquire the information of the first switching device and the last switching device that a data packet from a transmitting source node to a destination node travels” [0006]. 

Regarding claim 9,  A controller, comprising a memory and a processor coupled to the memory (e.g. “the central control device 400 may be realized as a single control device having a processor circuit, a memory, and a network device.” [0026]), wherein the memory stores program code, and when the program code is executed by the processor (e.g. “The storage unit 903 may be any fixed or removable random access memory (RAM), read-only memory (ROM), flash memory, hard drive, other similar devices, or a combination of the aforesaid devices, for example. However, the disclosure is not limited thereto. The storage unit 903 is coupled to the processor 802 and stores a plurality of commands. The processor 902 executes the commands to manage the core layer network of the data center network system and control the OpenFlow switches and the virtual switches to execute the corresponding operations according to the flow entries” [0061]), the controller is configured to:
determine, in available transit switches in a data center network, available transit switches respectively transiting m groups of data, wherein the m groups of data are data transmitted by one or more source network nodes connected to m source switch groups to a destination network node connected to a destination switch group: the data center network comprises a plurality of transit switches, the m source switch groups, the destination switch group, the one or more source network nodes, and the destination network node; the available transit switch is a transit switch that is in the plurality of transit switches and whose load does not exceed a first threshold; and m is a positive integer, wherein
one available transit switch is configured to transit at least one group of the data, and a difference between quantities of groups of the data transited by any two available transit switches does not exceed a second threshold: and
the instruction unit is configured to instruct the destination network node to send routing information to the source network node, wherein the routing information comprises an identifier of an available transit switch configured to transit a data group transmitted by the source network node to the destination network node (e.g. Note that the remainder of this claim is similar to claim 1 except that it is an Apparatus claim and thus the same reasoning as applied to claim 1 applies here as well).

Hsu in view of Venkataswami, Ash and Li further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Hsu):

With respect to dependent claims:

Regarding claim 4, The method according to clam 1, wherein that a difference between quantities of groups of the data transited by any two available transit switches does not exceed a second threshold comprises: 
a quantity of groups of the data transited by any available transit switch does not exceed [mk/v], wherein k is a quantity, determined by the first controller, of available transit switches transiting one group of the data, and v is a quantity of the available transit switches in the data center network (e.g. Note that when k is the number of available transit switches for transiting one group of data and there are m groups of data, the total data load is simply mk. When there are v available switches in the data center network for transiting the total load of mk, the maximum number of groups of data transited by must be mk/v by any available transit switch).

Regarding claim 8, The method according to claim 1, wherein the data center network is a leaf-and-spine network (e.g. Fig. 1 showing a leaf spine network architecture comprising edge switches of aggregation layer network 12 and spine switches of core network layer 11), and any one of the m source switch groups and the destination switch group comprises one edge switch (e.g. Fig. 1 showing aforesaid each switch group comprising one switch which switch is considered as the edge switch), wherein the edge switch is connected to the plurality of transit switches (e.g. Fig. 1 showing the edge switch connected to the plurality of aforesaid transit switches), and different edge switches are respectively connected to different network nodes (e.g. Fig. 1 showing different edge switches connected to aforesaid different network nodes).

Regarding claim 12, The controller according to claim 9, wherein that a difference between quantities of groups of the data transited by any two available transit switches does not exceed a second threshold comprises:
 a quantity of groups of the data transited by any available transit switch does not exceed [mk/v], wherein
k is a quantity of available transit switches transiting one group of the data, and v is a quantity of the available transit switches in the data center network (e.g. Note that the remainder of this claim is similar to claim 4 except that it is an Apparatus claim and thus the same reasoning as applied to claim 4 applies here as well).

Regarding claim 16, The controller according to claim 9, wherein the data center network is a leaf-and-spine network, and any one of the m source
switch groups and the destination switch group comprises one edge switch, wherein the edge switch is connected to the plurality of transit switches, and different edge switches are respectively connected to different network nodes (e.g. Note that this claim is similar to claim 8 except that it is an Apparatus claim and thus the same reasoning as applied to claim 8 applies here as well).

Claims 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Venkataswami, Ash and Li as applied to claims 1 and 9 above, and further in view of SAYENKO et. al. (US 20200374745 A1, SAYENKO hereinafter).

Hsu in view of Venkataswami, Ash and Li further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Hsu):

 Regarding claim 2, The method according to claim 1, wherein before the determining, by a first controller in available transit switches in a data center network, available transit switches respectively transiting m groups of data, the method further comprises:
obtaining, by the first controller, at least one data packet (e.g. aforesaid packet forwarding is associated with obtaining by the controller at least one data packet);
when a value of loading does not exceed a first threshold (e.g. aforesaid first threshold), determining that a transit switch sending the data packet is the available transit switch (e.g. Note that there are multiple options in the claim and only this option is considered here).

It is noted that while disclosing determining available transit switch, Hsu is silent about a congestion display indication field in the data packet is a first value, which however had been known in the art before the effective filing date of the claimed invention as shown by SAYENKO in a disclosure “METHOD AND APPARATUS FOR EFFICIENTLY PERFORMING CONGESTION CONTROL IN MOBILE COMMUNICATION SYSTEM NETWORK” (Title), wherein “When the congestion control is supported, the controller 1230 may perform control to update the ECN field of the downlink packet related to the congestion from 01 or 10 to 11. Further, when an ECN field of a downlink packet received from an upper node is 11, the controller 1230 may determine that congestion has occurred in the upper node and may perform control to update the congestion-related field based on the occurrence of the congestion in the upper node” [0129], which ECN (explicit congestion notification) field is considered as the congestion display indication field and a value of 01 or 10 of the ECN field is considered as the first value.
Therefore,  it would have been obvious to one of ordinary skill in the art to modify Hsu’s method of determining an available transit switch with SAYENKO’s method of using ECN field so that there is an improved method “for efficiently performing congestion control in a mobile communication system network” [0006].

Regarding claim 10, The controller according to claim 9, when the program code is executed by the processor, the controller is further configured to:
obtain at least one data packet; and
when a value of a congestion display indication field in the data packet is a first value, determine that a transit switch sending the data packet is the available transit switch (e.g. Note that this claim is similar to claim 2 except that it is an Apparatus claim and thus the same reasoning as applied to claim 2 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Hsu in view of Venkataswami, Ash, Li and SAYENKO further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Hsu):

Regarding claim 3, The method according to claim 2, wherein the at least one data packet is from the plurality of transit switches (e.g. Fig. 8 showing that the at least one data packet is from the plurality of transit switches. Note that there are multiple options in the claim and only this option is considered here).
Regarding claim 11, The controller according to claim 10, wherein the at least one data packet is from the plurality of transit switches (e.g. Note that this claim is similar to claim 3 except that it is an Apparatus claim and thus the same reasoning as applied to claim 3 applies here as well. Note that there are multiple options in the claim and only this option is considered here).
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Venkataswami, Ash and Li as applied to claims 1 and 9 above, and further in view of BARRETT (US 20140140279 A1).

Hsu in view of Venkataswami, Ash and Li further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Hsu):
Regarding claim 6, The method according to claim 1, wherein the routing information is carried in a route discovery response packet (e.g. aforesaid route discovery response packet).
It is noted that while disclosing routing information, Hsu in view of Li is silent about routing information is carried in an acknowledgement signal, which however had been known in the art before the effective filing date of the claimed invention as shown by BARRETT in a disclosure “MOBILE COMMUNICATIONS NETWORK, INFRASTRUCTURE EQUIPMENT AND METHOD” (Title), wherein “For example any routing information that may be required for routing the ack message back to the terminal 101 may be included in the first message sent by the terminal, so that the destination can then send a message that is routable by the MME. One example is that the terminal may include its S-TMSI identifier in the message sent to the destination 120, the message might also include the address of the cell under which the UE is camped and the address of the destination. The destination 120 can then include some or all of this information in the ack message such that, as this ack message arrives at the MME 105, the MME is able to identify that this message is for the terminal 101 and can then route this ack message to the appropriate eNB and then the eNB is able to route the packet to the appropriate terminal 101 in the appropriate cell” [0067].
Thus, it would have been obvious to one of ordinary skill in the art to modify Hsu in view of Li’s method of determining routing information with BARRETT’s method of using the ACK message to carry the routing information so that “an efficiency of the network for transmitting small messages and/or MTC communications.” [0048] is improved.
Regarding claim 14, The controller according to claim 9, wherein the routing information is carried in an acknowledgement signal (e.g. Note that this claim is similar to claim 6 except that it is an Apparatus claim and thus the same reasoning as applied to claim 6 applies here as well).
Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Venkataswami, Ash and Li as applied to claims 1 and 9 above, and further in view of Medhi et. al. (“ProTE: An OpenFlow based Traffic Engineering Mechanism for Data Center Networks” (Title), 2017 Intemational Conference on Advances in  Computing,Communications and Informatics (ICACCI), Sept. 2017 )

Hsu in view of Venkataswami, Ash and Li further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Hsu):

Regarding claim 7,  The method according to claim 1, wherein 
the data center network is a leaf-and-spine network (e.g. aforesaid leaf-and-spine network).

It is noted that while disclosing data center network, Hsu is silent about fat-tree network having n elements, a quantity of the plurality of transit switches is n2/4, and every n/2 transit switches form one transit switch group, and 
any one of the m source switch groups and the destination switch group comprises n/2 aggregation switches and n/2 edge switches, wherein 
the n/2 aggregation switches are respectively connected to the n/2 edge switches;
the n/2 aggregation switches are respectively connected to n/2 transit switches in different transit switch groups; and 
the n/2 edge switches are respectively connected to different network nodes, which however had been known in the art before the effective filing date of the claimed invention as shown by Mehdi in a disclosure “ProTE: An OpenFlow based Traffic Engineering Mechanism for Data Center Networks “ (Title), wherein Fig. 1 shows a k-ary fat-tree network topology. Furthermore, “To evaluate the performance of ProTE, we used 4-port Fattree topology. In a k-ary Fattree topology, there are three layers namely – edge, aggregation and core. Each pod consists of (k/2)2 hosts and two layers: upper pod switches (aggregation switches), and lower pod switches (edge switches). Each edge switch is further connected to (k/2) hosts and (k/2) aggregation switches. Each of the (k/2)2 core switches are connected to k pods. We assigned IP addresses to the hosts in the cluster as described earlier. In ProTE architecture, we split the outgoing traffic from the edge and aggregation switches as evenly as possible to the core switches and since there is exactly one path from any core switch to the destination host, core switch is just used to forward the flows to the destination host by initializing the core switches with the wildcard prefixes for the IP address ranges of destination pods. 
The main feature of Fattree topology is that there exist multiple paths between any pair of hosts. There are (k/2)2 equal-cost paths between any given pair of hosts. To take advantage of these multiple paths between the source and destination pairs in Fattree topology, the scheduler must assign flows to paths dynamically in order to reduce link oversubscription and thereby achieve maximum aggregate bandwidth without any modification to end hosts. Our simulation consists of 20 4-port switches and 16 hosts interconnected using the Fattree topology, as shown in fig. 1” Page 253, Section B. Note that aforesaid k is associated with n elements of the data center network, core switch is considered as the transit switch and host is conisdered as the network node of Hsu. Thus, as shown in Fig. 1, the number of transit switches is n2/4, the number of aggregation switches is n/2 and every n/2 transit switches form one transit switch group, and any one of the m source switch groups and the destination switch group comprises n/2 aggregation switches and n/2 edge switches, wherein the n/2 aggregation switches are respectively connected to the n/2 edge switches; the n/2 aggregation switches are respectively connected to n/2 transit switches in different transit switch groups; and the n/2 edge switches are respectively connected to different network nodes.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the network topology of Hsu with the fat-tree topology of Medhi so that load balancing and communication is more efficient. 

Regarding claim 15,  The controller according to claim 9, wherein
the data center network is a fat-tree network having n elements, a quantity of the plurality of transit switches is n2/4, and every n/2 transit switches form one transit switch group, and 
any one of the m source switch groups and the destination switch group comprises n/2 aggregation switches and n/2 edge switches, wherein the n/2 aggregation switches are respectively connected to the n/2 edge switches;
the n/2 aggregation switches are respectively connected to n/2 transit switches in different transit switch groups; and the n/2 edge switches are respectively connected to different network nodes (e.g. Note that this claim is similar to claim 7 except that it is an Apparatus claim and thus the same reasoning as applied to claim 7 applies here as well).

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to resolving all 112(b) issues mentioned above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571 270 5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411                                                                                                                                                                                                        
/JUNG H PARK/Primary Examiner, Art Unit 2411